OFFICE OF THE ATTORNEY   GENERAL    OF TEXAS
                              AUSTIN
GROVERSLLLERS
ATIO”NL* GIWUIAL




   ::onorableShelby K. Long
   sounty Attorney
   ,'efrersoncounty
   aeaumont, Texar
   3ear sir:                        0plnion NO. O-7079
                                    Iie:Would the trial udge be
                                        entltled to thp/'
                                                        Statutory
                                        See pro9ided Under sec. 1052,
                                        C.CaP., in the\oaaea in quea-
                                        ~~~h~&~heijeooused        was
                                                \
                   ?e cuote from
                "on the 24th
          Game warden, at
          Oyster Commlsslon,
          oinot  No. 1, Jerrerson
          against one R. J,$epers
          for sale and ,M+lng,,ln


          These csseq wS~e
                                               for the defend-




           ‘\<*“It. ls’the oontentlon of the trial judge that
         "@ ,eaohOf these cast?s,he is entitled to the ata tu-
          torTfee provided under Seotion 1052 C.C.P., slnoe
          tHe aotion taken in eaoh inetanoe amounts to a final
          dieprrsltionof the matter, thereby bringing to sn
          end the trial 0r eaoh 0696. In support of this oon-
          tention the 0888 ot Richardson 9s. State, 4 3. ‘;!.(Zd)
          79, is cited.
               Ye respectfully rscuest your opinion in this
          regard.-
:‘J;orable   rjhelby::.Lon# - Face 2

          .3rtlole1052 of our Code of Crlxlnal Frooedure,
CY a.landedin 1929, reads:

              "Three Dollars ehall be paid by the oounty
        to the County Judge, or Jude6 or the court at Uw,
        and Twc Dollars and fifty oents skall.be paid by
        the county to the Justice of the peace, for each
        criminal action triad and rlnally disposed or be-
        rore hia. provided, however, that in all oounties
        having a population of 20,000 or 1888, the Juatioe
        0r the Feace shall reoeive a trial fee or Three
        collars. such Judge or Justice shall prsaent to
        the Conrnlssloners~Court of his county at a regu-
        lar terx thereof, a .*rittenaccount speclrying
        each crlxlcal action in whiob ha olaiius such fee,
        cartifled by such Judge or Juatlca to be oorreot,
        LX filed witi;  the County Clerk.   The Comlssioners*
        court shall approve such aooount for such amunt
        as they find to be correct, and order a draft to
        be ismed upon   the county Treasurer in favor ot
        such Judge or Justice for the amount so approved.
        rrovided the Cozkxissioners~Court shall not pay
        any account  or trial  fees In any case tried and
        la &lob an aoquittal is had unlese the State oi
        Texas was represented in the trial of'ssid cause
        by the County Attorney or his assiatarit,Crlulnal
        District Attomey or his assistant, and tbe cer-,
        tirioate of said Attorney is attaohed to said ao-
        oount certirying to the Snot that said cause woe
        tried, snd the State ol Texas wad represented,
        and that in his judgznentthere was surricient
        evidence .in said oause to denand a trial or asze.n

          % think the decision of the court of orlslnal Appeals
of Texas in the oase of g:ohardaon 9. State, cited by you, is
decisfve of tke l.uestlon hare presented. In that case the oourt
said:

             “. . . The oontentlon is made, as we under-
        atrnd it, that the Jud@e*s fee is directly de-
        Fondant upon an sotual trial and disposition Or
        CaSba in his court, snd tterer0re a motion to
        ,-uashan inrormtlon or indictment before hix,
        if sustainad, results nacasaarlly in his not.
                                                             385


TTocorableShelby p. Lone - rape 3


    receiving compensation; whereas, if eame is
    overruled, and the oase actually tried and
    disposed Of, he will receive a Se6 of $3
    under artiole 1052, O.C.P. 1925 . . . . ."

          ". . . .
         *There might be suoh iasuea tried and
    disposed of In a motion to quaah 88 would
    amount to a final dlrposltion and trial of a
    osse and discharge oi the aooused. ':ecan use
    no reason to doubt that in such a case the
    oounty judge would be entitled to hia 166, pay-
    able, however, by the oouoty . . . .W
          The oopy of motion to quash analosad with your
letter shows that the two ground8 or the motion8 to cueah
the complaints were: first, that the act under which the
;rosecutlons were brought waa unoonstltutional in that the
caption thereoi was def8Ctlve; and second, that said aot
was unoonstitutlonal in that it embraced more than one sub-
jeot. The motions to quash were sustained, Those are, In
our opinion, Wauch issues tried and disposed of in a motion
to cuash as would amount to a flnal diepoeition and trial
of a aaae and disoharge of the aocu6ed.f~

          It Is therefore our opinion that the Justloe of the
Fee06 is entitled to oolleot from the county his trial Se88
5.osaid oases, in aooordanoe with the provisiona of said Ar-
Mole 1052, C.C.P.
          This opinion, however, is limited to the state of
raots presented in the instant caseg,and on the assumption
ttat the precinat 0rrfoers 0s Jefferson county are oompensated
on a fee basis.
                                    Yours very truly
                                ATTCRW   C%FAiL   OF T3XAS